DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on December 3, 2021. Claim 1 is amended; claim 13 is canceled; and claims 1-12 and 14-25 are pending and examined below.


Claim Rejections - 35 USC § 101
The 101 rejection of claims 1-13 has been withdrawn pursuant to Applicant amendment.



Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	Claims 1-9, 11-12, 14-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (U.S. 2016/0284007) in view of Gupta (U.S. 2019/0138618).
With regard to claim 1, Sakai teaches a system (Fig. 1; [0054] An information processing apparatus 100) comprising:
 	at least one processor (Fig. 20, CPU 3001; [abstract] at least one processor; [0013] at least one processor) and memory containing instructions for execution by the at least one processor (Fig. 20, 3002 and 3003; [abstract] a memory storing instructions; [0012] a memory storing instructions), the at least one processor and memory configured to implement a commerce engine and a layout modification engine (Fig. 2; [abstract] a product image and a product description into a feature value; [0003] On many electronic commerce (EC) sites, a recommended product is introduced to a registered member of the site; [0028] FIG. 2 is a diagram illustrating an example of a product introduction page in an EC site); 
 	the commerce engine configured to provide an online store (Fig. 2; [abstract] a product image and a product description into a feature value; [0003] On many electronic commerce (EC) sites, a recommended product is introduced to a registered member of the site; [0028] FIG. 2 is a diagram illustrating an example of a product introduction page in an EC site), the online store having a first version of a user interface for customers to access the ([0006] For example, at the time of product purchase, a comment such as "Customer who bought this book also bought a following book." is displayed and another recommended product is presented together; [0052] The machine learning described above is supervised learning and, by analyzing information related to "a customer who purchased a product" in the past as training data, classifies the training data and discovers a rule (hereinafter described as "model") for purchase of the product), the first version of the user interface having a first layout when rendered by user devices of a particular type ([0051] Additionally, each exemplary embodiment of the present invention presents a recommended product on an EC site with a product image and a description fitting a user's feature by applying the created learning model to a layout of a page for browsing on the EC site; [0054] An information processing apparatus 100 according to a first exemplary embodiment of the present invention performs processing of displaying a recommended product for a user, in a web site browsed by the user through a computer and the like); and 
 	the layout modification engine configured to generate a second version of the user interface responsive to a user device accessing the online store ([0048] A second type is a user making simplified registration (for example, registration of an e-mail address only) on an EC site and browsing the EC site; [0050] Popularity of a product image and a description varies with an age group, a gender, an occupation, and the like of a user browsing an EC site; [0073] The browsing history storage unit 202 stores browsing history data 202a being a history of browsing of a product in an EC site by a member), the second version of the user interface having a second layout different from the first layout when rendered by user devices of the particular type (Fig. 2; [0051] Additionally, each exemplary embodiment of the present invention presents a recommended product on an EC site with a product image and a description fitting a user's feature by applying the created learning model to a layout of a page for browsing on the EC site; [0059] A product introduction page in an EC site is configured, for example, as illustrated in FIG. 2, and the page includes a product name, a price, and a category, in addition to product data (a product image and a product description); [0060] The learning unit 20 acquires data indicating a product with a purchase record with respect to a member (hereinafter described as "correct data") from a purchase history from the EC site and a browsing history of the EC site). However, Sakai does not specifically teach: 
- 	wherein the second version of the user interface is generated by modifying the first version of the user interface based on a location associated with the user device
Gupta teaches a system and method of selective updating of search results and refreshing an entire webpage while minimizing the amount of information transmitted between a client device and a web server [abstract]. Gupta also teaches having a first version of a user interface for customers to access ([0004] – [0006] initial search request and accompanying location information to which in return, a web page of search results had been returned to the client), wherein the second version of the user interface is generated by modifying the first version of the user interface based on a location associated with the user device ([0004] - [0006] a current location signal to which in return, updated search results may be sent to the client updating the first version of the user interface). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the online store providing access to customers as taught by Sakai, to have provided a location association as taught by Gupta, to have achieved a system and method of presenting a recommended product meeting user preference including product image and content of a product description.

With regard to claim 2, the limitations are addressed above and Sakai teaches wherein the second layout has a different layout density from the first layout ([abstract] a feature value of user data indicating an attribute of a user purchasing a product and the feature value of the product data, and creating a model that learned a correlation between the feature value of the user data and the feature value of the product data; [0048] A first type is a user who purchased a product at an EC site in the past and registered personal information. A second type is a user making simplified registration (for example, registration of an e-mail address only) on an EC site and browsing the EC site.  The first type user is hereinafter also referred to as a "member."; [0050] Popularity of a product image and a description varies with an age group, a gender, an occupation, and the like of a user browsing an EC site; [0073] The browsing history storage unit 202 stores browsing history data 202a being a history of browsing of a product in an EC site by a member).

With regard to claim 3, the limitations are addressed above. However, Sakai does not specifically teach:
- 	wherein the modifications made to the first version of the user interface to generate the second version of the user interface include at least one of:
- 	a change in layout density, wherein changing the layout density comprises using a different layout density for the second version of the user interface;
- 	a change in image size for at least one image in the first user interface, wherein changing image size for a given image in the first version of the user interface includes using a different image size for that image in the second version of the user interface;
- 	replacing at least one image in the first version of the user interface, wherein replacing a given image in the first version of the user interface includes using a different version of that image in the second version of the user interface;
- 	modifying content specific to a holiday, wherein modifying content specific to a holiday includes removing holiday specific content when generating the second version of the user interface;
- 	a change to a season-specific feature, wherein changing the season-specific feature includes replacing the season-specific feature in the second version of the user interface with a different season-specific feature corresponding to a season in the location associated with the user device; and
- 	a change to a brand specific feature, wherein changing the brand specific feature includes removing or replacing a brand specific feature in the second version of the user interface that was included in the first user interface
Gupta teaches a system and method of selective updating of search results and refreshing an entire webpage while minimizing the amount of information transmitted between a client device and a web server [abstract]. Gupta also teaches wherein the modifications made to the first version of the user interface to generate the second version of the user interface include at least one of: a change in layout density, wherein changing the layout density comprises using a different layout density for the second version of the user interface ([0009] the threshold value is variable in accordance with one or more factors including a density of search results; [0062] The threshold value may also be variable depending on different factors. For instance, the density of results can affect the threshold value. In one example, there may be 5 coffee houses within the region of interest, such as a neighborhood of a city). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the online store providing access to customers as taught by Sakai, to have provided a layout density taught by Gupta, to have achieved a system and method of presenting a recommended product meeting user preference including product image and content of a product description.

With regard to claim 4, the limitations are addressed above. However, Sakai does not specifically teach:
- 	wherein when the location associated with the user device is within one of a plurality of predefined regions, the second version is generated in a manner specific to the one of the plurality of predefined regions
Gupta teaches a system and method of selective updating of search results and refreshing an entire webpage while minimizing the amount of information transmitted between a client device and a web server [abstract]. Gupta also teaches wherein when the location associated with the user device is within one of a plurality of predefined regions, the second version is generated in a manner specific to the one of the plurality of predefined regions ([abstract] determining whether a change in a detected location of the client device would alter the search results or other portions of the webpage. Current and previously received location information is analyzed and compared against a threshold value, which indicates whether there would be a change to location-relevant information; [0004] In one scenario, the old (prior) location of the client device is available in a cookie at the client device.  This is the location used when rendering the current webpage.  When the webpage reloads, for instance in response to a new query, the web server will receive updated location information. The web server can measure the distance the client device has moved from the prior location based on the updated location information; [0051] the new search query is transmitted to the web server along with the obtained location of the client device; [0052] Similar to the process described above, per block 418 the communication module receives the response to the new search request.  Here, the new response has been prepared based on the obtained location.  This new received response also includes a location request from the web server.  In response to the new location request, the current location of the client device is obtained as shown in block 420.  The current location may be the same or different from the previously obtained location depending on whether the client device has been moved). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the online store providing access to customers as taught by Sakai, to have provided the location taught by Gupta, to have achieved a system and method of presenting a recommended product meeting user preference including product image and content of a product description.

With regard to claim 5, the limitations are addressed above. However, Sakai does not specifically teach:
-	a location specific conversion setting engine configured to, for each of the plurality of predefined regions, determine region-specific preferences and/or patterns and/or tendencies and/or trends from other online stores associated with the predefined region, 
- 	wherein modifying the first version of the user interface is performed based on the region-specific preferences and/or patterns and/or tendencies and/or trends associated with the one of the plurality of predefined regions
Gupta teaches a system and method of selective updating of search results and refreshing an entire webpage while minimizing the amount of information transmitted between a client device and a web server [abstract]. Gupta also teaches a location specific conversion setting engine [abstract] configured to, for each of the plurality of predefined regions, determine region-specific preferences and/or patterns and/or tendencies and/or trends from other online stores associated with the predefined region ([0062] In one example, there may be 5 coffee houses within the region of interest, such as a neighborhood of a city.  In this case, the threshold value may be reduced to a few hundred meters (or more or less).  Or there may only be 1 hardware store or furniture store in the entire city. Here, the threshold value may be increased to 10 km (or more or less). Another factor may be user click patterns, including how often results are clicked or how many different results are clicked.  Yet another factor may be how often the process triggers a request to refresh the results.  The system may increase or decrease the threshold value in response to any combination of such factors), wherein modifying the first version of the user interface is performed based on the region-specific preferences and/or patterns and/or tendencies and/or trends associated with the one of the plurality of predefined regions ([0062] In one example, there may be 5 coffee houses within the region of interest, such as a neighborhood of a city.  In this case, the threshold value may be reduced to a few hundred meters (or more or less).  Or there may only be 1 hardware store or furniture store in the entire city. Here, the threshold value may be increased to 10 km (or more or less). Another factor may be user click patterns, including how often results are clicked or how many different results are clicked.  Yet another factor may be how often the process triggers a request to refresh the results.  The system may increase or decrease the threshold value in response to any combination of such factors). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the online store providing access to customers as taught by Sakai, to have provided the location taught by Gupta, to have achieved a system and method of presenting a recommended product meeting user preference including product image and content of a product description.

With regard to claim 6, the limitations are addressed above and Sakai teaches further comprising: 
 	a merchant user interface for selecting said plurality of predefined regions (Fig. 2; Fig. 17, S304; [0028] FIG. 2 is a diagram illustrating an example of a product introduction page in an EC site according to the first exemplary embodiment of the present invention; [0048] When purchasing a design-centric product (such as clothing, accessories, and furniture) at a web site such as an EC site, a user is not able to see or touch an actual product.  Therefore the user decides on purchase relying solely on information that can be browsed on the web site.  In the description of each exemplary embodiment of the present invention, there are three types of users.  A first type is a user who purchased a product at an EC site in the past and registered personal information; [0117] In Step S304, the recommended product display unit 305 displays products on a web screen in descending order of relevance score value (from a product with a relevance score closer to 1) as recommended products to the member, out of products in the relevance score table illustrated in FIG. 19.  In the case of an example illustrated in FIG. 19, products associated with respective product IDs are displayed in an order of product ID 3, 5, 4, 2, and 1. The display is conducted when the member accesses the EC site).

With regard to claim 7, the limitations are addressed above and Sakai teaches wherein the merchant user interface is further configured to receive a selection, as to which of a plurality of features of the first user interface to modify ([0114] When a product in a single category is to be introduced to a user, the relevant data extraction unit 301 may selectively acquire feature vector data of an image and a description related to a product in the category. Further, in a case that a processing time for calculating a relevance score is long when data for all products are acquired, due to performance of a processing server or the like, the relevant data extraction unit 301 may selectively acquire feature vector data of an image and a description related to a product in a specific category; [0139] The present invention may also be used for selection of a product image, a product introduction sentence, and a combination of both preferred by a user (with a high product purchase rate), in accordance with the determination.  For example, out of a plurality of product images photographed from various angles, an image (image group) providing a higher purchase rate may be selected.  Additionally, out of a plurality of product descriptions described with various techniques, a description (description group) providing a higher purchase rate may be selected.  Furthermore, a combination (combination group) of an image and a description providing the highest purchase rate may be selected; [0142] Furthermore, the present invention may also be used when selecting a combination of an image and a description providing a higher purchase rate and a click rate among images and descriptions appearing in an internet advertisement, an electronic flier and the like displayed on a web site), and to operate the layout modification engine based on the selection ([0051] a learning model learning a correlation among each piece of information is created. Additionally, each exemplary embodiment of the present invention presents a recommended product on an EC site with a product image and a description fitting a user's feature by applying the created learning model to a layout of a page for browsing on the EC site). However, Sakai does not specifically teach:
- 	for one or more regions of the plurality of regions
([0062] The threshold value may be predetermined and set to a particular radius, for instance 1 km, 2 km or more or less. The threshold value may also be variable depending on different factors.  For instance, the density of results can affect the threshold value.  In one example, there may be 5 coffee houses within the region of interest, such as a neighborhood of a city. In this case, the threshold value may be reduced to a few hundred meters (or more or less).  Or there may only be 1 hardware store or furniture store in the entire city). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the online store providing access to customers as taught by Sakai, to have provided the location taught by Gupta, to have achieved a system and method of presenting a recommended product meeting user preference including product image and content of a product description.

With regard to claim 8, the limitations are addressed above and Sakai teaches wherein the layout modification engine is further configured to include a different version of a checkout flow in the second version of the checkout flow compared to the first version of the user interface (Fig. 2; Fig. 4; [0048] Therefore the user decides on purchase relying solely on information that can be browsed on the web site.  In the description of each exemplary embodiment of the present invention, there are three types of users.  A first type is a user who purchased a product at an EC site in the past and registered personal information.  A second type is a user making simplified registration (for example, registration of an e-mail address only) on an EC site and browsing the EC site; [0051] Then, a learning model learning a correlation among each piece of information is created. Additionally, each exemplary embodiment of the present invention presents a recommended product on an EC site with a product image and a description fitting a user's feature by applying the created learning model to a layout of a page for browsing on the EC site; [0059] The pre-processing unit 10 acquires a product image and a product description (hereinafter described as "product data") of each product purchased at an EC site, and transforms the acquired product data into each feature value. A product introduction page in an EC site is configured, for example, as illustrated in FIG. 2, and the page includes a product name, a price, and a category, in addition to product data (a product image and a product description); [0063] - [0064] Data items of the product data 101a include a "product ID," a "product name," a "category," a "price," an "on-sale date," a "product image," a "product description," and an "average review value." The product ID is an identifier for uniquely identifying a product…The product data extraction unit 102 extracts an image and a product description of each product from the product data 101a as learning target data; [0072] The purchase history storage unit 201 stores purchase history data 201a being a history of purchase of a product in an EC site by a member.  As illustrated in FIG. 7, the purchase history data 201a include a "purchase ID," a "purchase date," a "purchase product ID," and a "purchaser member ID" as data items).

With regard to claim 9, the limitations are addressed above and Sakai teaches wherein the checkout flow for the second version of the user interface omits at least one step of the checkout flow included in the first version of the user interface ([0055] Thus, the transformation processing from a feature value to a feature vector is performed in advance and the product data are stored in a storage unit as feature vector data to omit the feature-value-transformation processing of the product data in the recommendation phase; [0063] - [0064] Data items of the product data 101a include a "product ID," a "product name," a "category," a "price," an "on-sale date," a "product image," a "product description," and an "average review value." The product ID is an identifier for uniquely identifying a product…The product data extraction unit 102 extracts an image and a product description of each product from the product data 101a as learning target data; [0072] The purchase history storage unit 201 stores purchase history data 201a being a history of purchase of a product in an EC site by a member.  As illustrated in FIG. 7, the purchase history data 201a include a "purchase ID," a "purchase date," a "purchase product ID," and a "purchaser member ID" as data items).

With regard to claim 11, the limitations are addressed above. However, Sakai does not specifically teach:
- 	configured to determine the location associated with the user device
Gupta teaches a system and method of selective updating of search results and refreshing an entire webpage while minimizing the amount of information transmitted between a client device and a web server [abstract]. Gupta also teaches configured to determine the location associated with the user device ([abstract] Current and previously received location information is analyzed and compared against a threshold value, which indicates whether there would be a change to location-relevant information.  A location signal is provided to the client device based on this analysis; [0004] Aspects of the technology involve determining whether the results for a query or the webpage itself would change as a result of a change in the location of the client device.  In one scenario, the old (prior) location of the client device is available in a cookie at the client device.  This is the location used when rendering the current webpage.  When the webpage reloads, for instance in response to a new query, the web server will receive updated location information; [0005] the search request and the detected location of the client device to a web server.  The method also includes receiving, by the communication module, a response to the search request and a location signal.  The response includes location-selected search results based on the detected location of the client device.  The location signal indicates whether the detected location is within a threshold distance from a previously detected location of the client device). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the online store providing access to customers as taught by Sakai, to have provided the location taught by Gupta, to have achieved a system and method of presenting a recommended product meeting user preference including product image and content of a product description.

With regard to claim 12, the limitations are addressed above and Sakai teaches wherein the particular type is one of personal computers and mobile devices (Fig. 20, 1000; [0054] An information processing apparatus 100 according to a first exemplary embodiment of the present invention performs processing of displaying a recommended product for a user, in a web site browsed by the user through a computer and the like; [0128] A configuration example of a computer 1000 capable of implementing the information processing apparatus).

With regard to claim 14, Sakai teaches a processor implemented method comprising: 
 	receiving input from a user device to access an online store (Fig. 2; [abstract] an attribute of a user purchasing a product and the feature value of the product data; [0003] On many electronic commerce (EC) sites, a recommended product is introduced to a registered member of the site; [0028] FIG. 2 is a diagram illustrating an example of a product introduction page in an EC site), the online store having a first version of a user interface for customers to access the online store ([0006] For example, at the time of product purchase, a comment such as "Customer who bought this book also bought a following book." is displayed and another recommended product is presented together; [0052] The machine learning described above is supervised learning and, by analyzing information related to "a customer who purchased a product" in the past as training data, classifies the training data and discovers a rule (hereinafter described as "model") for purchase of the product), the first version of the user interface having a first layout when rendered by user devices of a particular type ([0051] Additionally, each exemplary embodiment of the present invention presents a recommended product on an EC site with a product image and a description fitting a user's feature by applying the created learning model to a layout of a page for browsing on the EC site; [0054] An information processing apparatus 100 according to a first exemplary embodiment of the present invention performs processing of displaying a recommended product for a user, in a web site browsed by the user through a computer and the like; 
 	in response to the input, generating a second version of the user interface responsive to a user device accessing the online store ([0048] A second type is a user making simplified registration (for example, registration of an e-mail address only) on an EC site and browsing the EC site; [0050] Popularity of a product image and a description varies with an age group, a gender, an occupation, and the like of a user browsing an EC site; [0073] The browsing history storage unit 202 stores browsing history data 202a being a history of browsing of a product in an EC site by a member), the second version of the user interface having a second layout different from the first layout when rendered by user devices of the particular type (Fig. 2; [0051] Additionally, each exemplary embodiment of the present invention presents a recommended product on an EC site with a product image and a description fitting a user's feature by applying the created learning model to a layout of a page for browsing on the EC site; [0059] A product introduction page in an EC site is configured, for example, as illustrated in FIG. 2, and the page includes a product name, a price, and a category, in addition to product data (a product image and a product description); [0060] The learning unit 20 acquires data indicating a product with a purchase record with respect to a member (hereinafter described as "correct data") from a purchase history from the EC site and a browsing history of the EC site); 
 	interacting with the user device using the second version of the user interface (Fig. 2; [0051] Additionally, each exemplary embodiment of the present invention presents a recommended product on an EC site with a product image and a description fitting a user's feature by applying the created learning model to a layout of a page for browsing on the EC site; [0059] A product introduction page in an EC site is configured, for example, as illustrated in FIG. 2, and the page includes a product name, a price, and a category, in addition to product data (a product image and a product description); [0060] The learning unit 20 acquires data indicating a product with a purchase record with respect to a member (hereinafter described as "correct data") from a purchase history from the EC site and a browsing history of the EC site). However, Sakai does not specifically teach: 
- 	wherein generating the second version of the user interface comprises modifying the first version of the user interface based on a location associated with the user device;
Gupta teaches a system and method of selective updating of search results and refreshing an entire webpage while minimizing the amount of information transmitted between a client device and a web server [abstract]. Gupta also teaches wherein generating the second version of the user interface comprises modifying the first version of the user interface based on a location associated with the user device ([0004] - [0006] a current location signal to which in return, updated search results may be sent to the client updating the first version of the user interface). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the online store providing access to customers as taught by Sakai, to have provided a location association as taught by Gupta, to have achieved a system and method of presenting a recommended 

With regard to claim 15, the method claim corresponds to the system claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the method claim corresponds to the system claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the method claim corresponds to the system claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the method claim corresponds to the system claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the method claim corresponds to the system claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the method claim corresponds to the system claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 21, the method claim corresponds to the system claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 22, the method claim corresponds to the system claim 9, respectively, and therefore is rejected with the same rationale.

With regard to claim 24, the method claim corresponds to the system claim 11, respectively, and therefore is rejected with the same rationale.

With regard to claim 25, the method claim corresponds to the system claim 12, respectively, and therefore is rejected with the same rationale.




 	Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (U.S. 2016/0284007) in view of Gupta (U.S. 2019/0138618) and further in view of Bhatt (U.S. 2015/0227882).
With regard to claim 10, the limitations are addressed above and Sakai teaches a first version of the user interface ([0006] For example, at the time of product purchase, a comment such as "Customer who bought this book also bought a following book." is displayed and another recommended product is presented together; [0052] The machine learning described above is supervised learning and, by analyzing information related to "a customer who purchased a product" in the past as training data, classifies the training data and discovers a rule (hereinafter described as "model") for purchase of the product) as well as a second version of the user interface (Fig. 2; [0048] A second type is a user making simplified registration (for example, registration of an e-mail address only) on an EC site and browsing the EC site; [0050] Popularity of a product image and a description varies with an age group, a gender, an occupation, and the like of a user browsing an EC site; [0051] Additionally, each exemplary embodiment of the present invention presents a recommended product on an EC site with a product image and a description fitting a user's feature by applying the created learning model to a layout of a page for browsing on the EC site; [0059] A product introduction page in an EC site is configured, for example, as illustrated in FIG. 2, and the page includes a product name, a price, and a category, in addition to product data (a product image and a product description); [0060] The learning unit 20 acquires data indicating a product with a purchase record with respect to a member (hereinafter described as "correct data") from a purchase history from the EC site and a browsing history of the EC site; [0073] The browsing history storage unit 202 stores browsing history data 202a being a history of browsing of a product in an EC site by a member). However, Sakai and Gupta do not specifically teach: 
- 	wherein a step in the checkout flow included in the first version of the user interface for entering shipping address is replaced with a step in the checkout flow included in the second version of the user interface for selecting a pickup point
Bhatt teaches a mobile pickup location may be associated with a vehicle and a user to have items delivered [abstract]. Bhatt also teaches wherein a step in the checkout flow included in the first version of the user interface for entering shipping address is replaced with a step in the checkout flow included in the second version of the user interface for selecting a pickup point ([abstract] A user may choose to have items delivered to a mobile pickup location on a public bus which the user takes every day travelling from the office to home, or which stops at a bus stop that is convenient for the user.  Also, in regions where carriers for delivering items are rare or prohibitively expensive, a mobile pickup location may be utilized to deliver items, such as to a rural village; [0015] Instead of a user needing to walk or drive to a pickup location at a fixed position, a mobile pickup location may be provided that moves closer to the user; [0020] the item(s) specified in each order may be retrieved or "picked" from inventory 130 (which may also be referred to as stock storage) in the order fulfillment facility, as indicated by picking operation 140; [0023] In other examples, for items not scheduled for delivery without a shipping package to a mobile pickup location, picked items may be delivered to one or more stations in the order fulfillment facility for sorting 150 into their respective shipment sets and for packing 160 in shipping packages…The package routing operation 165 may also determine a routing destination for each packed shipment set dependent on the size of a shipping package in which the shipment set is contained and/or based on whether the shipment set will be delivered directly to the user or be delivered to a mobile pickup location). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the online store providing access to customers as taught by Sakai and location taught by Gupta, to have provided the pickup location taught by Bhatt, to have achieved a system and method of presenting a recommended product meeting user preference including product image and content of a product description.

With regard to claim 23, the method claim corresponds to the system claim 10, respectively, and therefore is rejected with the same rationale.



Response to Arguments
 	Applicant's arguments filed 12-3-2021 have been fully considered but they are not persuasive. Applicant argues that the cited references fail to teach wherein the second version of the user interface is generated by modifying the first version of the user interface based on a location associated with the user device. 
 	Examiner respectfully disagrees with Applicant:
 	Sakai teaches an information processing apparatus of presenting a product that a user is likely to purchase on a website browsed by the user [0001]. Sakai teaches a second version of the user interface…) being a user making simplified registration on an EC site and browsing the EC site (Fig. 2; [0048]; [0051] Additionally, each exemplary embodiment of the present invention presents a recommended product on an EC site with a product image and a description fitting a user's feature by applying the created learning model to a layout of a page for browsing on the EC site; [0059] A product introduction page in an EC site is configured, for example, as illustrated in FIG. 2, and the page includes a product name, a price, and a category, in addition to product data (a product image and a product description); [0060] The learning unit 20 acquires data indicating a product with a purchase record with respect to a member (hereinafter described as "correct data") from a purchase history from the EC site and a browsing history of the EC site). However, the Sakai reference does not particularly teach wherein the second version of the user interface is generated by modifying the first version of the user interface based on a location associated with the user device. The Gupta reference was brought in as it teaches a system and method of selective updating of search results and refreshing an entire webpage while minimizing the amount of information transmitted between a client device and a web server [abstract]. Gupta teaches a first version of a user interface for customers to access by teaching initial search requests and accompanying location information to a webpage of search results having been returned to the client [0004]-.


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171